Citation Nr: 0834108	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for tinnitus.  

The veteran requested a personal hearing before a Decision 
Review Officer at the RO in his April 2007 substantive 
appeal.  The veteran withdrew the request in a June 2007 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).

The veteran also appealed an initial rating for bilateral 
hearing loss from the August 2006 rating decision.  After 
perfecting his appeal in April 2007, the veteran withdrew his 
appeal on the issue in his June 2007 submission; accordingly, 
that issue is no longer on appeal, and is not before the 
Board.  See 38 C.F.R. § 20.204 (2007).  


FINDING OF FACT

The veteran's bilateral tinnitus is at least as likely as not 
related to inservice noise exposure.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in by active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Board will grant the veteran's tinnitus claim, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II. Service Connection

The veteran contends that he has bilateral tinnitus as a 
result of inservice noise exposure.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was seen at a July 2006 VA examination, where he 
reported bilateral tinnitus.  The examiner duly noted a 
diagnosis of bilateral tinnitus.  The Board is satisfied with 
the evidence of current disability.

The veteran claims his tinnitus is the result of inservice 
noise exposure.  The veteran had 15/15 hearing bilaterally on 
the whispered voice test at entry to service in October 1951, 
separation from service in October 1953 and at a Reserve 
quadrennial physical examination in October 1957.  There are 
no reports of tinnitus and the veteran denied ear trouble on 
his report of medical history in October 1957.  There is no 
contemporaneous evidence of tinnitus in during his service.

The veteran's DD 214 reflects that the veteran served as an 
aircraft mechanic.  Noise exposure, particularly in the 
1950's, is an expected condition of such service.  The Board 
finds that there is an inservice incurrence event.  

The RO denied this claim because the July 2006 VA examination 
report states that the veteran reported the onset of his 
tinnitus about fifteen years prior to the date of the exam.  
As a result, the examiner concluded that there was 
approximately 38 years between the noise exposure and onset, 
which made the veteran's tinnitus less likely than not 
related to service.  

The veteran responded that he must have either misspoken or 
the examiner misheard him.  In the veteran's October 2006 
Notice of Disagreement and April 2007 Form 9, the veteran 
argued that he had noticed his tinnitus at separation but it 
had been slight, and worsened significantly over the years.  
He points to an April 2006 statement he submitted as 
demonstrating that he had previously stated that he had 
tinnitus since separation from service.

The Board notes that the July 2006 examiner indicated that 
the veteran at least as likely as not had hearing loss as a 
result of service, based entirely on the veteran's statements 
that he first noticed some hearing difficulty on his return 
home.  The veteran's service treatment records, as discussed 
above, did not show any such deficit during or after active 
service.  The examiner's statements as to tinnitus relied on 
the veteran's account of onset 15 years previously.  The crux 
of the case is whether the veteran's statements as to onset 
just after service are credible.

The Board notes that the veteran has reported onset of 
tinnitus shortly after service several times.  In his claim 
for service connection, he identified his disability as 
'bilateral hearing loss with tinnitus' and stated that he 
first noticed the disability shortly after returning from 
service.  In his March 2006 statement, the veteran states 
that he did not notice the effect on his hearing until after 
he returned home.  The veteran stated that the noise in his 
ears and hearing ability continued to worsen over the years.  
As mentioned, the veteran has also stated that his tinnitus 
first started shortly after service, increasing over time, in 
his Notice of Disagreement and Form 9.  The veteran's account 
of onset fifteen years prior to the VA examination is the 
only exception to an otherwise consistent account.

In light of the examiner's opinion on hearing loss despite 
the absence of inservice findings and the veteran's otherwise 
consistent account, the Board finds that there is reasonable 
doubt as to whether his tinnitus had its onset shortly after 
service.  Resolving such doubt in favor of the veteran, the 
Board finds that the veteran's tinnitus is at least as likely 
as not related to his inservice noise exposure.  The evidence 
in the veteran's claim is at least in equipoise.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Service connection is warranted.  See Hickson, 
supra.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


